ACCEPTED
                                                                                                           04-15-00021-CV
                                                                                               FOURTH COURT OF APPEALS
                                                                                                    SAN ANTONIO, TEXAS
                                                                                                      9/28/2015 3:49:46 PM
                                                                                                            KEITH HOTTLE
                                                                                                                    CLERK

                                          No. 04-15-00021-CV

                           IN THE FOURTH COURT OF APPEALS
                                                                                FILED IN
                                   at SAN ANTONIO, TEXAS                 4th COURT OF APPEALS
                                        -----------------------            SAN ANTONIO, TEXAS
                BOARD OF ADJUSTMENT OF THE CITY OF SAN ANTONIO           09/28/2015 3:49:46 PM
                                     Respondent - Appellant                  KEITH E. HOTTLE
                                                  v.                              Clerk
                             MICHAEL AND THERESA HAYES
                                      Petitioners - Appellees
                                        -----------------------
     Trl. Ct. No. 2014-CV-00284; Appeal from the County Court At Law No. 10, Bexar County,
                        Texas; The Honorable David J. Rodriguez, Presiding

      ===============================================================
                  APPELLANT’S FIRST MOTION TO EXTEND TIME
                       TO FILE APPELLANT’S BRIE REPLY
                                 (UNOPPOSED)
      ===============================================================

TO THE HONORABLE FOURTH COURT OF APPEALS:

         The Board of Adjustment of the City of San Antonio, Appellant, submits its unopposed

Motion for Extension of Time to File Appellant's Brief and in support of this motion states as

follows:

1.       Appellant's Reply Brief is due Monday, September 28, 2015.

2.       This motion is filed prior to the expiration of this due date.

3.       The undersigned has conferred with Appellees’ counsel and he has been informed that the

         motion is unopposed.

4.       Appellant requests an additional ten (10) days to file its Appellant's Reply Brief,

         extending the time to file its Brief to October 8, 2015.

5.       No extension to file a reply brief has previously been granted. On eectension had been

         granted to file the principal brief.

6.       This is not an expedited appeal.
7.     The undersigned is responsible for the preparation of Appellant's Reply Brief. Over the

       past thirty days, the undersigned has been engaged in the preparation of various motions

       and responses on several litigation cases, inclusing Guerra. vs Bellino, et al., Cause # SA-

       4-cv-652 (XR), United States District Court, San Antonio, Division. In addition to

       providing litigation support in several other cases pending in state and federal courts, the

       undersigned counsel was engaged in the submission of the Appellant’s brief in City of

       Pearsall vs. Tobias, Fourth Court of Appeals, Cause no. 04-15-00302-CV, that was filed

       September 25, 2015.

8.     In order for Appellant and its counsel to give the necessary attention to the record and the

       preparation of its Reply Brief in this matter, Appellant requests the additional time to file

       its Reply Brief. Appellant believes that an adequate and proper brief can be filed within

       the time requested.

8.     This extension request is not filed for purposes of delay.

                              CERTIFICATE OF CONFERENCE

       I certify that I conferred with opposing counsel regarding this motion and the motion is

unopposed.

                                            PRAYER

       Appellant asks this Court to grant its motion extending the deadline to file its Appellant's

Reply Brief to October 8, 2015.
                                            Respectfully submitted,

                                            LAW OFFICES OF ALBERT LÓPEZ
                                            14310 Northbrook Dr., Suite 200
                                            San Antonio, Texas 78232
                                            Telephone: (210) 404-1983
                                            Fax: (210) 404-1990

                                            By: /s/ Albert López
                                               ALBERT LÓPEZ
                                               State Bar No. 12562350
                                               alopezoffice@gmail.com
                                               ATTORNEY FOR APPELLANT


                               CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing instrument was served
pursuant to the rules of appellate procedure upon Leslie Sara Hyman, PULMAN, CAPPUCCIO,
PULLEN, BENSON &JONES, L.L.P., 2161 NW Military Highway, Suite 400, San Antonio,
Texas 78213, and David L. Earl, 745 East Mulberry, Mailbox 16, San Antonio, Texas 78212 on
September 28, 2015.


                                                   /s/ Albert López
                                                   Albert López